 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   LOREN F. GRAVES,                                  Case No. 2:15-cv-00106-RFB-NJK
 8                      Plaintiff,                                      ORDER
 9           v.
10   CAROLYN W. COLVIN,
     Acting Commissioner of Social Security,
11
                       Defendant.
12
13
            Before the Court is Plaintiff’s Motion for Attorney Fees. ECF No. 40. The Motion is
14
     unopposed. For the reasons stated in the Motion, the Court finds that the requested fees are
15
     reasonable pursuant to 42 U.S.C. § 406(b).
16
            IT IS ORDERED that [40] Motion for Attorney Fees is GRANTED. Counsel Howard D.
17
     Olinsky is awarded attorney fees in the amount of $12,021.25.
18
            Upon receipt of that payment, IT IS ORDERED that Counsel Olinksy will refund the
19
     EAJA fees in the amount of $7,000.00 directly to the claimant.
20
21
            DATED: October 18, 2018.
22
23                                                      __________________________________
24                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
